ICJ_046_SouthWestAfrica_ETH_ZAF_1963-02-05_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 5 FEBRUARY 1963

1963

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE DU 5 FEVRIER 1963
This Order should be cited as follows:

“South West Africa Cases (Ethiopia v. South Africa ;
Liberia v. South Africa),
Order of 5 February 1963: I.C.]. Reports 1963, p. 6.”

La présente ordonnance doit être citée comme suit:

« Affaires du Sud-Ouest africain (Éthiopie c. Afrique du Sud ;
Libéria c. Afrique du Sud),
Ordonnance du 5 février 1963: C. I. J. Recueil 1963, p. 6.»

 

Sales number 977 3
N° de vente:

 

 

 
1963
5 February

General List:

Nos. 46 & 47

INTERNATIONAL COURT OF JUSTICE

YEAR 1963

5 February 1963

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court,

having regard to the Judgment of 2x December 1962 in the
South West Africa cases, by which the Court found that it had
jurisdiction to adjudicate upon the merits of the dispute submitted
to it on 4 November 1960 by Applications of the Government of
Ethiopia and of the Government of Liberia;

Having ascertained the views of the Parties,

Fixes 30 September 1963 as the time-limit for the filing of the
Counter-Memorial of the Government of the Republic of South
Africa;

Reserves the subsequent procedure for further decision.

Done in*English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this fifth day of February

one thousand nine hundred and sixty-three, in four copies, one of
which will be placed in the archives of the Court and the others

4
7 S. W. AFRICA CASES (ORDER OF 5 II 63)

transmitted to the Government of Ethiopia, the Government of

Liberia and the Government of the Republic of South Africa,
respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
